Citation Nr: 0412914	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  00-20 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to an initial compensable rating for 
postoperative nasal polyposis.

4.  Entitlement to an initial compensable rating for 
lumbosacral spine osteoarthritis. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1979 to November 
1999.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 2000 rating action that denied 
service connection for a bilateral knee disability, tension 
headaches, an eye disorder characterized by ocular 
hypertension and glaucoma, chest pain, a heart murmur, and 
bilateral pes planus; granted service connection and assigned 
an initial 10 percent rating for hypertension, and granted 
service connection and assigned a noncompensable rating, 
each, for nasal polyposis, hemorrhoids, lumbosacral spine 
arthritis, and left wrist tenosynovitis, each effective 
December 1, 1999.  A Notice of Disagreement (NOD) with the 
denials of service connection and the initial percentage 
disability ratings assigned each of the newly service-
connected disabilities was received in October 2000; at that 
time, the veteran also requested a hearing before a Decision 
Review Officer (DRO) at the RO.  A Statement of the Case 
(SOC) was issued subsequently in October 2000.  In his 
Substantive Appeal received later in October 2000, the 
veteran perfected his appeal only with respect to the claims 
for service connection for bilateral knee disability and 
bilateral pes planus, and for initial compensable ratings for 
postoperative nasal polyposis and lumbosacral spine 
arthritis.  The veteran also requested a Board hearing before 
a Veterans Law Judge (VLJ) at the RO (Travel Board hearing).

Inasmuch as the claims for a higher rating for postoperative 
nasal polyposis and lumbosacral spine arthritis involve 
disagreement with the initial ratings assigned, the Board has 
characterized those issues in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

By letter of August 2001, the RO notified the veteran and his 
representative of a Travel Board hearing that had been 
scheduled for him for a date in September; the veteran failed 
to report for the hearing.

By rating action of September 2001, the RO confirmed and 
continued the denials of service connection for a bilateral 
knee disability, tension headaches, an eye disorder 
characterized by ocular hypertension and glaucoma, chest 
pain, and bilateral pes planus.  A Supplemental SOC (SSOC) 
was issued in November 2001.  A NOD with the denials of 
service connection for tension headaches, an eye disorder 
characterized by ocular hypertension and glaucoma, and chest 
pain was received in December 2001, and a SOC was issued in 
March 2002, but the veteran did not perfect his appeal with 
respect to those issues by filing a Substantive Appeal.

By letter of April 2002, the RO notified the veteran and his 
representative of a hearing before a DRO at the RO that had 
been scheduled for him for a date in May; the veteran failed 
to report for the hearing.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A.         § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that the record does not contain 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims for higher ratings for postoperative nasal 
polyposis and lumbosacral spine arthritis currently on 
appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO should also request the veteran to provide all 
evidence in his possession.  After providing the required 
notice, the RO should obtain any additional evidence for 
which he provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  The veteran should specifically be 
requested to identify the names and addresses of, and the 
dates of treatment by, all providers of post-service medical 
treatment and evaluation for his claimed disabilities. 

The VCAA also requires VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

In this case, the service medical records document bilateral 
lower extremity disabilities.  Although such disabilities 
involving the knees and feet were also diagnosed on post-
service VA examination of February 2000, that examination 
report did not address the matter of whether there was any 
nexus to military service.  The latter VA examination also 
does not include sufficient clinical findings to fully and 
fairly evaluate the claims for higher ratings for 
postoperative nasal polyposis and lumbosacral spine 
arthritis.  The Board thus finds that this case must be 
remanded to the RO to arrange for the veteran to undergo a 
new VA orthopedic examination that includes medical opinions 
as to whether any current bilateral lower extremity 
disability is related to military service or any incident 
thereof, and clinical findings with respect to the degree of 
lumbosacral spine disability.  The veteran should also be 
afforded a VA otolaryngological examination to obtain 
clinical findings as to the nature and degree of severity of 
residual post-surgical nasal disability.

The veteran is hereby advised that failure to report for any 
scheduled examination(s), without good cause, may result in 
denial of the claim(s).  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for any scheduled examination(s), the RO must obtain and 
associate with the claims file copy(ies) of the notice of the 
date and time of such examination(s) sent to him by the 
pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.    

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims for 
higher initial ratings for postoperative 
nasal polyposis and lumbosacral spine 
arthritis.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims, 
and specific notice as to the type of 
evidence necessary to substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for his claimed 
disabilities that are not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claims within the one-year 
period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his lumbosacral spine, 
both knees, and both feet.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies (to include  X-rays and range of 
motion testing of the low back, expressed 
in degrees, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.    

With respect to the lumbosacral spine, 
the examiner should render specific 
findings as to whether, during 
examination, there is (a) any ankylosis; 
(b) muscle spasm, guarding, or localized 
tenderness, and if so, whether or not the 
muscle spasm or guarding is severe enough 
to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; 
or (c) objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  If pain on motion 
is observed, the doctor should indicate 
the point at which pain begins.  He 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the low back due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, he 
should express such functional loss in 
terms of additional degrees of limited 
motion.

With respect to the knees and feet, the 
physician should render opinions, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently-diagnosed 
knee and/or foot disability is medically 
related to injury or disease incurred or 
aggravated during active military 
service.   

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

5.  The RO should also arrange for the 
veteran to undergo VA otolaryngological 
examination for evaluation of service-
connected postoperative nasal polyposis.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies, to include  X-rays and 
consultations as appropriate, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.    

The physician should describe the 
manifestations of the veteran's 
postoperative residuals of a nasal 
polyposis in accordance with pertinent 
rating criteria for evaluation of the 
condition.  He should render specific 
findings as to whether (a) there is a 
greater than 50 percent obstruction of 
nasal passage on both sides, or complete 
obstruction on one side; (b) there are 1 
or                       2 incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or 3 to 6 non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
(c) there are 3 or more incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or more than 6 non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
or (d) there is chronic osteomyelitis 
following radical surgery, or near-
constant sinusitis characterized by 
headaches, pain and tenderness of 
affected sinus, and purulent discharge or 
crusting after repeated surgeries.   

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

6.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of the notice of the date and 
time of any such examination(s) sent to 
him by the pertinent VA medical facility. 

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  
 
10.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at             38 
U.S.C. §§ 5109B, 7112).  In addition, the VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


